SCHWARTZ, Chief Judge
(specially concurring).
I base my conclusion for affirmance explicitly upon Skinner v. State, 450 So.2d 595 (Fla. 5th DCA 1984) and Ballard v. State, 447 So.2d 1040 (Fla. 2d DCA 1984). I thus reject the contrary decision, invoked by the appellant, of Golden v. State, 120 So.2d 651 (Fla. 1st DCA 1960), receded from, Carter v. State (Fla. 1st DCA Case No. AU-45, opinion filed, December 6, 1984). These cases concern the prerequisites for finding a violation of section 790.19, Florida Statutes (1983). (“Whoever, wantonly or maliciously, shoots at, within, or into ... any public or private building, occupied or unoccupied ... shall be guilty of a felony of the second degree -”) C.H. indisputably intentionally fired a shot towards a home which struck the structure. Under Skinner and Ballard, it is immaterial whether, as he contends, he was shooting at a particular person or the building itself.